The majority holds that appellant was entitled to an instructed verdict on the theory that Sims died as a result of law violations. I dissent, because I am of the opinion that a jury question was necessarily presented — that is, the facts as presented necessarily required the drawing of conclusions and inferences, which only a jury can do under our system of law. That such a jury question was presented, I will now attempt to demonstrate.
The majority says, in the last two sentences of the opinion: "We only mean to say that undisputed facts show that Sims came to his death, directly or indirectly, because of law violations which were the proximate cause. It was unreasonable for the jury to find otherwise." Passing over the question whether an appellate court has the power to decide whether the verdict is "unreasonable" (which is a serious question in itself), I ask: "what were the law violations which the majority submits as the proximate cause of Sims' death?" The only violations mentioned in the record are: 1. Traffic violations, and 2. Resisting an officer. I proceed to examine these, remembering always that the burden was on the insurance company to prove its defense.
1. Traffic violations. It is clear that these were only misdemeanors, and the officer could not have been justified in killing Sims even if he were seeking to escape arrest for those misdemeanors. See Thomas v. Kinkead,55 Ark. 502, 18 S.W. 854, 15 L.R.A. 558, *Page 1081
29 Am. St. Rep. 68; Edgin v. Talley, 169 Ark. 662, 276 S.W. 591, 42 A.L.R. 1194; Deatherage v. State, 194 Ark. 513, 108 S.W.2d 904. In 18 A.L.R. 1360, in a headnote, the rule is stated from the West Virginia case of State v. Boggs,87 W. Va. 738, 106 S.E. 47, 18 A.L.R. 1360, in the following concise language: "An officer seeking to arrest a misdemeanant is not justified in shooting or wounding a traveler on the highway who he has reason to believe is the misdemeanant and whom he has ordered to halt for the purpose of ascertaining if he is the person for whom he is seeking, where the traveler simply refuses to obey the command and pursues his journey hurriedly and in such manner as would lead the officer to believe he is the misdemeanant, intending an escape." Furthermore, the violations of the traffic laws ended when Sims turned off the highway and stopped his car and turned off his lights. In other words, whatever "encounter" had taken place between Sims and the pursuing officer had been "broken off." Supreme Lodge K. P. v. Bradley, 73 Ark. 274,83 S.W. 1055, 67 L.R.A. 770, 108 Am. St. Rep. 38, 3 Ann. Cas. 872, is directly in point on this phase of the case. So, I submit that under no possible stretch of the imagination could the killing be justified on the theory that Sims had violated the traffic laws and was seeking to escape. The violations of the traffic laws would not have justified the killing, so the killing can not, in law, be held to have been the proximate result of the traffic law violations.
2. Resisting an officer. We come, then, to the claim that Sims' death resulted from resisting an officer. But that claim presents, at the very outset, a most serious question of fact, which is: Did Sims know that Pritchard was an officer? I say that only a jury can decide that question, because the answer necessitates the drawing of conclusions and inferences from other proven facts.
Section 3725, Pope's Digest, says: "The person making the arrest shall inform the person about to be arrested of the intention to arrest him, and the offense charged against him for which he is arrested. . . ." Notwithstanding this positive provision of the law, Pritchard admits, with commendable candidness, that he *Page 1082 
never at any time told Sims that he (Pritchard) was an officer, and never at any time told Sims that he (Pritchard) was arresting him, and never at any time told Sims for what offense he was to be arrested. No one testified that Sims knew that Pritchard was an officer, and Pritchard admits that he did not so inform Sims. The answer to the question — whether Sims knew Pritchard was an officer — must therefore depend on inferences and conclusions to be drawn from other facts. Let us examine these "other facts": (a) When Pritchard pursued Sims, the pursuing car bore the markings of a State Police car, and Pritchard wore the official uniform. But if Sims was driving at a speed of 60 to 95 miles per hour on a mountain road in the night time — as appellant's witnesses say — then Sims might never have observed the color of the pursuing car or the clothes worn by the driver thereof. These facts do not prove as a matter of law that Sims knew Pritchard was an officer.
(b) The pursuing car had a siren operating on it. But that fact does not prove as a matter of law that the car was then being operated by an officer. The pursuing car might have been an ambulance or other vehicle equipped with a siren. Mischievous boys have been known to use sirens by way of pranking. The fact of the siren does not prove as a matter of law that Sims knew that Pritchard was an officer.
(c) Sims turned off the highway, and his pursuer went on. Sims parked in the dark and turned off his lights. Then a few minutes later a man came to his car with a flashlight. The man — it was Pritchard — never informed Sims that an officer of the law was holding the flashlight. Sims did not know Pritchard or his voice. Sims certainly could not see Pritchard because the beam of the flashlight was in Sims' face. Sims was ordered out of the car. He was never arrested.
(d) Sims threatened to kill the man with the flashlight. But this occurred after the man with the flashlight had administered a terrific blow to Sims. There is no proof but what the blow "addled" Sims. But at all events. *Page 1083 
Sims came out of the car at the command of Pritchard, and was instantly killed before he had time to stand erect.
Now, I maintain, that before it can be said as an undisputed fact that Sims was resisting an officer, it must be indisputably proved as a fact that Sims knew that Pritchard was an officer. No one has so testified. The establishment of the fact can be done only by drawing inferences and reaching conclusions from other facts, some of which I have detailed and answered herein. Who should draw these inferences and reach these conclusions? The jury. Our cases all hold to that effect. In Grand Lodge of A. O. U. W. v. Banister, 80 Ark. 190,96 S.W. 742, Mr. Justice McCuLLOCH said: "If the facts are such that men of reasonable intelligence may honestly draw therefrom different conclusions on the question in dispute, then they are properly submitted to the jury for determination. Judges should not, under that state of the case, substitute their judgment for that of the jury." In St. Louis Ry. Co. v. Coleman, 97 Ark. 438, 135 S.W. 338, Ch. J. McCuLLOCH said: "When the testimony, though unconflicting, is such that different minds may reasonably draw different conclusions, then it is the duty of the trial court to submit the issues to the jury for determination, and on appeal the verdict of the jury should not be disturbed." In St. Louis Ry. Co. v. Fuqua,114 Ark. 112, 169 S.W. 786, Mr. Justice HART said: "The rule is that where fair-minded men might honestly differ as to the conclusion to be drawn from facts, whether controverted or uncontroverted, the question at issue should go to the jury." See, also, Miss. River Fuel Corp. v. Senn, 184 Ark. 554, 43 S.W.2d 255, and many other cases collected in West's Arkansas Digest, "Trial," 142, and see, also, 64 C.J. 346. The answer to the question, whether Sims knew Pritchard was an officer, necessarily requires the making of inferences and drawing of conclusions from other facts, and was therefore a question of the jury. I think the majority opinion invades the province of the July, so I respectfully dissent from the dismissal of the case. There were errors in the instructions which would necessitate a reversal, but the cause should be remanded for a new trial. *Page 1084